Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE CRIMINAL DISTRICT COURT NO. 7 OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 30th day of June, 2015, the
cause on appeal to revise or reverse the judgment between

RAMIRO PAYAN, Appellant                             On Appeal from the Criminal District Court
                                                    No. 7, Dallas County, Texas
No. 05-13-00533-CR          V.                      Trial Court Cause No. F-0972851-Y.
                                                    Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                        Justices Lang and Schenck participating.

was determined; and this Court made its order in these words:

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       (1) Punishment and Place of Confinement is modified from
       “2 YEARS INSTITUTIONAL DIVISION, TDCJ,” to “180 DAYS STATE JAIL,
       PROBATED FOR 180 DAYS”;

       (2) “Attorney for State: Herschel Woods and Attorney for Defendant: Bill Rink”
       is modified to “Attorney for State: Jennifer Bennett and Attorney for Defendant:
       Juan Sanchez”; and

       (3) Degree of Offense is modified from “3RD DEGREE FELONY” to “STATE
       JAIL FELONY.”

As REFORMED, the judgment is AFFIRMED.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.
       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 9th day of September, 2015.




                                                           LISA MATZ, Clerk